Exhibit 10.2

SEVERANCE AND CONSULTANT AGREEMENT AND GENERAL RELEASE

This Severance and Consultant Agreement and General Release (hereinafter
referred to as the “Agreement”) is entered into by and between Diedrich Coffee,
Inc, a Delaware corporation (hereinafter referred to as “DIEDRICH”), and Matthew
C. McGuinness (hereinafter referred to as “MCGUINNESS”), an employee of
DIEDRICH.

WHEREAS, MCGUINNESS’ employment with DIEDRICH is being terminated, and in order
to settle and resolve any and all disputes including, but not limited to, any
differences that might arise out of MCGUINNESS’ employment with DIEDRICH and
separation therefrom and any claims which may arise out of the Employment
Agreement entered into by and between DIEDRICH and MCGUINNESS on or about
February 11, 2004. MCGUINNESS and DIEDRICH agree as follows:

1. TERMINATION OF EMPLOYMENT

MCGUINNESS’ employment with DIEDRICH will be terminated effective May 25, 2007.

2. PAYMENT OF MONEYS OWED

MCGUINNESS acknowledges that DIEDRICH has paid all remuneration owed to him as a
result of his employment with DIEDRICH, including, but not limited to his salary
through May 25, 2007 and all accrued vacation through May 25, 2007.

3. SEVERANCE PAYMENT

Upon the execution of the revocation period set forth in paragraph 20 below,
DIEDRICH shall make the following lump sum payments to MCGUINNESS:

 

  a. DIEDRICH will pay MCGUINNESS a lump sum severance payment of One Hundred
Eighty Seven Thousand, Five Hundred Dollars ($187,500.00) which equates to nine
(9) months of MCGUINNESS’ annual base pay at the time of termination. All
statutorily required deductions will be taken from this amount.

 

  b. DIEDRICH will pay MCGUINNESS a lump sum payment of Six Thousand Three
Hundred Dollars ($6,300.00), which equates to nine (9) months of MCGUINNESS’
annual Automobile Allowance at the time of termination. All statutorily required
deductions will be taken from this amount.

4. CONSULTING SERVICES

 

a. Term. MCGUINNESS and DIEDRICH agree that beginning on May 25, 2007,
MCGUINNESS will be available as a consultant for DIEDRICH for a period of twelve
(12) months, through and including May 25, 2008 (the “Consulting Term”), unless
the Agreement is earlier terminated by either party in accordance with section
4(b), below.



--------------------------------------------------------------------------------

b. Termination. This Agreement may be terminated at any time by written mutual
agreement between DIEDRICH and MCGUINNESS. In addition, DIEDRICH may terminate
this Agreement at any time during the Consulting Term “for cause”. For purposes
of this Agreement, the term “for cause” shall mean:

 

  (1) The willful failure or refusal to carry out the reasonable directions
and/or to be available to consult with the President/Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer and/or Director of Franchise
Administration;

 

  (2) A willful act by MCGUINNESS that constitutes gross negligence in the
performance of his duties under this Agreement and which materially injures
DIEDRICH. No act or failure to act by MCGUINNESS shall be considered “willful”
unless committed without good faith and without a reasonable belief that the act
or omission was in DIEDRICH’S best interest;

 

  (3) A conviction for a violation of a state or criminal law involving the
commission of a felony or other crime involving moral turpitude;

 

  (4) Making any comments relating to DIEDRICH or its employees which are
critical, derogatory or which may tend to injure the business of DIEDRICH; or

 

  (5) Unethical business practices, including fraud or dishonesty, in connection
with DIEDRICH’S business.

 

c. Services. MCGUINNESS agrees to make himself available to provide consulting
services to DIEDRICH during the Consulting Term. Consultant shall perform duties
and services and be available to consult as directed by DIEDRICH’S
President/Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer and/or Director of Franchise Administration.

 

d. Hours. MCGUINNESS agrees to devote the number of hours necessary to perform
the consulting services in a satisfactory manner and further agrees that he
shall devote a minimum of four (4) hours per week in the performance of services
under the Consulting Agreement. MCGUINNESS shall be entitled to schedule hours
as he sees fit, as long as the hours are compatible with the satisfactory
completion of the requested services.

 

e. Services for Others. MCGUINNESS is free to perform services for entities
other than DIEDRICH, provided that the other entity has no business relationship
with DIEDRICH and provided that such other services do not interfere with or
conflict with his duties under this Agreement. Services performed for entities
which have any business relationship with DIEDRICH require written permission
from the Company prior to performance of such services.

 

f. Compensation. DIEDRICH shall make the following payment to MCGUINNESS for
making himself available and for the provision of any consulting services under
this Agreement:

 

  1. DIEDRICH will pay MCGUINNESS a fee of five thousand, three hundred and
eighty-three dollars ($5,383.00) per month for twelve months. This payment will
be made on or about the 10th day of the month. This payment shall be subject to
1099 reporting.

 

  2. For all consulting services performed by MCGUINNESS, DIEDRICH will pay to
MCGUINNESS an hourly fee of One Hundred Seventy Five Dollars ($175.00) per hour.
This payment shall be subject to 1099 reporting.

 

  3.

The parties agree that should a single transaction or divestiture generating
more than Five Million Dollars ($5,000,000.00) of gross proceeds to DIEDRICH
occur, and that in DIEDRICH’s sole discretion, MCGUINNESS’ contribution to such
a transaction is significantly greater than that represented by hourly fees in
connection with the transaction, the parties will negotiate a “success fee” in
advance for all such projects on which MCGUINNESS provides consulting services.
This “success fee” will be paid upon successful completion of such transaction
and any hourly fees paid to Consultant associated with the project will be
applied against such “success fee”, with the balance payable to



--------------------------------------------------------------------------------

MCGUINNESS by DIEDRICH upon receipt of the proceeds relating to the transaction.
This payment shall be subject to 1099 reporting.

 

g. Expenses. DIEDRICH will pay all reasonable travel and other out-of-pocket
expenses incurred by MCGUINNESS in conjunction with consulting assignments and
this consulting agreement. All expenses with associated receipts are to be
submitted to DIEDRICH within 30 days of the expenditure and are subject to
review and approval by DIEDRICH’S Chief Financial Officer before payment is
made.

 

h. Independent Contractor Status. MCGUINNESS shall be responsible for all State
and Federal taxes, including but not limited to income taxes, payroll taxes, and
taxes on self-employment income, including quarterly estimates. MCGUINNESS
hereby agrees to make all appropriate and required filings with any and all
taxing authorities to account for and make all payments required by local, state
and federal authorities, including income tax, social security, SDI and any
other payments on behalf of MCGUINNESS. MCGUINNESS further agrees to indemnify
and hold DIEDRICH harmless from and pay DIEDRICH’S cost to defend any and all
claims made by the above-mentioned taxing authorities, or any others, resulting
from or in any way connected to the payment by DIEDRICH for services by
MCGUINNESS in accordance with the terms and conditions of the Agreement. If
DIEDRICH determines at any time that it is required to or should withhold taxes
of any nature, DIEDRICH reserves the right to unilaterally withhold such taxes
as appropriate, and to notify MCGUINNESS of such withholding in writing within
ten (10) days of the withholding.

MCGUINNESS shall at all times act as an independent contractor with respect to
the services performed hereunder. Neither MCGUINNESS, nor any employee of
MCGUINNESS, shall be deemed to be an employee or agent of DIEDRICH, or any of
its affiliates, for any purpose. MCGUINNESS shall have full right to determine
the method and manner of performing the services to be performed pursuant to
this Agreement and MCGUINNESS is totally responsible for his own operations.
Neither MCGUINNESS nor MCGUINNESS’ employees or agents shall be on the payroll
of DIEDRICH or any of its affiliates or to be treated as employees of DIEDRICH
or any or its affiliates for any purpose including without limitation, payments
of such benefits as are payable under the California Unemployment Insurance Code
and/or the California Workers’ Compensation Act.

 

i. Information. All reports and other data prepared, compiled or obtained by
MCGUINNESS in connection with the performance of services hereunder shall be
made available upon request to DIEDRICH and its affiliates. All such materials
may be copied, reproduced or used in any manner that DIEDRICH deems appropriate.
Upon receipt of the materials specifically prepared for DIEDRICH by MCGUINNESS,
DIEDRICH shall own such materials and, as such, be entitled to use any such
materials in any manner that DIEDRICH, in its sole discretion, deems appropriate
without restriction and accountability. Materials prepared, compiled or obtained
exclusively for DIEDRICH shall immediately become the sole property of DIEDRICH.

 

j. Confidentiality. MCGUINNESS acknowledges that, during the Consultant Term,
MCGUINNESS may obtain and have access to certain proprietary or confidential
information, knowledge, technology, data, methods, files, records, and client
lists relating to DIEDRICH’S business (collectively, the “Confidential
Information”), which DIEDRICH and MCGUINNESS agree are proprietary or
confidential in nature. MCGUINNESS acknowledges that:

 

  (1) The Confidential Information will be developed and acquired by DIEDRICH at
great expense, is of great significance and value to DIEDRICH, and constitutes
trade secrets;

 

  (2) The Confidential Information will be made known to MCGUINNESS in full
reliance on this Agreement;

 

  (3) The Confidential Information is material and critically important to the
effective and successful conduct of DIEDRICH’S business operations and
activities; and

 

  (4) Any use of the Confidential Information by MCGUINNESS other than for
DIEDRICH’S benefit in connection with the business relationship between
MCGUINNESS and DIEDRICH established by this Agreement will constitute a wrongful
usurpation of the Confidential Information by MCGUINNESS. MCGUINNESS hereby
agrees to forever hold the Confidential Information in strict confidence and
secret; except when specifically cleared by DIEDRICH for release.



--------------------------------------------------------------------------------

  (5) The term of this paragraph and those of paragraph h above shall be
continuing covenants, which survive the termination of this Agreement.

5. PROPERTY RETURN

MCGUINNESS agrees to return all of DIEDRICH’S property, equipment, keys, books,
records and any and all other documents relating to DIEDRICH which may be in
MCGUINNESS’ possession, effective immediately.

6. BENEFIT CONTINUATION UNDER COBRA

MCGUINNESS acknowledges receipt of a Notice of Right to Elect Continuation
Coverage, by which he may elect, within sixty days of his termination date,
continued coverage under DIEDRICH’S medical plans for a maximum period of
eighteen (18) months. MCGUINNESS acknowledges and agrees that should he elect to
accept this Continuation Coverage that MCGUINNESS shall be responsible for the
payment of both the employer and employee’s share of the premium cost.

7. ACKNOWLEDGMENT OF FULL PAYMENT.

MCGUINNESS acknowledges that the payments and arrangements described in
paragraphs 2 and 3 above shall constitute full and complete satisfaction of any
and all amounts properly due and owing to MCGUINNESS as a result of his
employment with DIEDRICH and/or the termination of that employment. MCGUINNESS
further acknowledges that the payments and arrangements described in paragraphs
2 and 3 above shall constitute full and complete satisfaction of any and all
amounts properly due and owing to MCGUINNESS under the Employment Agreement
entered into between MCGUINNESS and DIEDRICH on or about February 11, 2004.
MCGUINNESS further agrees that the payments and arrangements described above at
paragraphs 2 and 3 shall be in lieu of and discharge any obligations of DIEDRICH
to MCGUINNESS for lost compensation, lost wages, lost benefits, pain and
suffering, physical injury or any other expectation or claim of remunerations or
benefit on the part of MCGUINNESS.

8. NON-DISCLOSURE OF TRADE SECRETS.

In consideration for the foregoing, MCGUINNESS acknowledges and agrees:

a. That he has not revealed and subsequent to the execution of this Agreement he
will not at any time reveal, either directly or indirectly, to any person,
company, business, firm or corporation, nor use for his own purposes, any trade
secret, proprietary information or any confidential information about DIEDRICH,
its service, its customers, or its methods of doing business; nor, within a year
from the date of the expiration of the Consulting Term, will he attempt to
induce, directly or indirectly, any present or future employee of DIEDRICH to
abandon employment with DIEDRICH and commence employment with any other
employer. MCGUINNESS also hereby acknowledges that the provisions of this
paragraph are necessary and reasonable.

b. For the purposes of this paragraph, it is understood that the term “DIEDRICH”
includes all operations and profit centers of DIEDRICH and/or its respective
parents, subsidiaries and affiliates.

9. RELEASE.

In further consideration for the foregoing, MCGUINNESS hereby releases and
discharges DIEDRICH and its respective parents, subsidiaries and affiliates, and
each of its and their respective directors, officers, agents, servants and
employees, past and present, and each of them (collectively referred to as
“Releasees”), from any and all claims, demands, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, expenses,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, which MCGUINNESS now owns or
holds or has at any time heretofore owned or held as against said Releasees; and
without limiting the generality of the foregoing, releases and discharges any
and all claims, demands, agreements, obligations and causes of action, known or
unknown by MCGUINNESS, arising out of or in any way connected with any
transactions, occurrences, acts or omissions occurring prior to the date hereof
regarding MCGUINNESS’ employment relationship with DIEDRICH and/or the
termination of that employment and/or any claims arising out of the Employment
Agreement entered into by and between DIEDRICH and MCGUINNESS on or about
February 11, 2004. This release pertains to, but is not limited to, claims
arising under federal, state or local laws prohibiting employment discrimination
(including but not limited to claims under the Age Discrimination in



--------------------------------------------------------------------------------

Employment Act, Title VII of the Civil Rights Act of 1964, as amended, and/or
the California Fair Employment and Housing Act) and/or claims arising out of any
legal restrictions upon DIEDRICH’S right to terminate MCGUINNESS’ employment.

10. WAIVER.

Section 1542 of the Civil Code of the State of California provides, generally,
that a release does not extend to unknown claims. Specifically, Section 1542 of
the Civil Code of the State of California states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

For the purposes of implementing a full and complete release and discharge of
Releasees, MCGUINNESS expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California and
acknowledges that this Agreement is intended to include and discharge all claims
which MCGUINNESS does not know or suspect to exist at the time of execution of
this Agreement related to his employment with DIEDRICH, the Employment Agreement
entered into between MCGUINNESS and DIEDRICH and/or the termination of
MCGUINNESS’ employment with DIEDRICH.

11. NO FILINGS.

Unless otherwise prohibited by law, MCGUINNESS agrees that he will not initiate
any suit or action before any federal, state or local judicial or administrative
forum with respect to any matter arising out of or connected with his employment
by DIEDRICH and/or the termination of that employment and/or any claim arising
out of the Employment Agreement entered into by and between MCGUINNESS and
DIEDRICH on or about February 11, 2004; and that, without subpoena, he will, at
DIEDRICH’S request, testify in any judicial or administrative proceedings to
which DIEDRICH is a party with respect to any matter involving the affairs of
DIEDRICH of which he has knowledge.

12. CONFIDENTIALITY.

MCGUINNESS represents and agrees that he will keep the terms, amount and fact of
this Agreement confidential, and that he will not disclose any information
concerning this Agreement to any third person other than his legal advisor and
accountant, including, but not limited to, any past or present employee of
DIEDRICH, except as may be required by law.

 

  a. LIQUIDATED DAMAGES. MCGUINNESS acknowledges that it is difficult or
impossible to accurately determine the actual damages that would be suffered in
the event Section 11 of this Agreement is breached. Therefore, MCGUINNESS agrees
that, if Section 11 of this Agreement is breached by MCGUINNESS or any agent of
MCGUINNESS, DIEDRICH shall be entitled to injunctive relief, liquidated damages
in the amount of Five Thousand Dollars ($5,000.00), and all attorneys’ fees
incurred in enforcing this provision at trial and on appeal, in addition to any
other relief allowed by law.

13. ARBITRATION.

MCGUINNESS and DIEDRICH agree that disputes arising from this Agreement are
subject to arbitration pursuant to the Employment Rules of the American
Arbitration Association and shall be conducted by a neutral arbitrator. The
arbitration shall allow for reasonable discovery as agreed to by the parties or
as directed by the arbitrator. The results of such arbitration shall be reduced
to writing and will be binding upon both MCGUINNESS and DIEDRICH. The prevailing
party in the arbitration proceeding shall be entitled to recover reasonable
costs, including attorney’s fees, as determined by the arbitrator. MCGUINNESS
and DIEDRICH further agree that in any dispute resulting in arbitration or
litigation venue shall be Orange County, California.

14. NO REPRESENTATION.



--------------------------------------------------------------------------------

MCGUINNESS represents and acknowledges that in executing this Agreement he does
not rely and has not relied on any representation or statement by any of the
Releasees or by any of the Releasees’ agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement.

15. BINDING AGREEMENT.

This Agreement shall be binding upon MCGUINNESS and his heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of Releasees and each of them, and to their heirs, administrators,
representatives, executors, successors, and assigns.

16. GOVERNING LAW.

This Agreement is made and entered into in the State of California, and shall in
all respects be interpreted, enforced and governed under the laws of the State
of California. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties. As such, this Agreement cannot be modified or
changed except by written authorization by both MCGUINNESS AND DIEDRICH.

17 SEPARABILITY.

Should any provision of this Agreement be declared or be determined by any court
to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.

18. CONSIDERATION PERIOD.

MCGUINNESS acknowledges that he has been advised by DIEDRICH that he is entitled
to a period of at least twenty-one (21) days within which to consider this
Agreement before signing it, if he wishes. MCGUINNESS expressly acknowledges
that he has taken sufficient time to consider this Agreement before signing it.

19. INDIVIDUAL AGREEMENT.

This Agreement has been individually negotiated and is not part of a group exit
incentive or other termination program.

20. REVOCATION PERIOD.

This Agreement will not become effective or binding on the parties until seven
(7) days after it is signed, during which time MCGUINNESS may revoke this
Agreement if he wishes to do so. Any revocation must be in writing and directed
to Jeanne Ortiz, Director of Human Resources, Diedrich Coffee, Inc., 28
Executive Park, Suite 200, Irvine, California 92614.

21. VOLUNTARY AGREEMENT.

MCGUINNESS acknowledges that he is fully aware of his right to discuss any and
all aspects of this matter with an attorney of his choice, that DIEDRICH has
advised him of that right, and that he has carefully read and fully understands
all of the provisions of this Agreement, and that he is voluntarily entering
into this Agreement.

22. ENTIRE AGREEMENT.

This Agreement sets forth the entire agreement between the parties, and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter of the Agreement.



--------------------------------------------------------------------------------

23. ASSIGNMENT.

Neither this Agreement nor any duties or obligations hereunder shall be
assignable by MCGUINNESS without the prior written consent of DIEDRICH.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

Executed at Irvine, California, this 10th day of July, 2007.

 

/s/ Matthew C. McGuinness MATTHEW C MCGUINNESS

Executed at Irvine, California, this 10th day of July, 2007.

 

DIEDRICH COFFEE, INC. By   /s/ Jeanne Ortiz  

JEANNE ORTIZ

Director, Human Resource